          Case 1:19-cr-02055-SMJ             ECF No. 83        filed 05/27/21      PageID.220 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                       FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                              for
                                                                                                         May 27, 2021
                                            Eastern District of Washington
                                                                                                             SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Finley, Leland James                        Docket No.          0980 1:19CR02055-SMJ-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Leland James Finley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke, sitting in the court at Yakima, Washington, on the 21st day of February 2020, under the following
conditions:

Special Condition #7: Defendant shall obtain a portable Breathalyzer and be subject to testing up to six times per day.
Defendant is responsible for the cost of the device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Finley is alleged being in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on May 23, 2021, between 12 p.m. and 2 p.m.

Conditions of pretrial release were reviewed and signed by Mr. Finley on February 24, 2020, acknowledging an
understanding of his pretrial release conditions including special condition number 7.

On May 23, 2021, this officer received a report via email from Smart Start, the portable Breathalyzer testing program Mr.
Finley is under, reflecting he skipped his required random test on May 23, 2021, between 12 p.m. and 2 p.m. He submitted
a test 1 hour and 30 minutes later at 3:30 p.m., which to his credit, was negative. On May 24, 2021, this officer made contact
with Mr. Finley via text message asking why he missed his Breathalyzer test on May 23, 2021. Mr. Finley texted this officer
the following: "I made it up at 3:30 p.m. I slept through it, I'm not feeling well." This officer confirmed with Mr. Finley he
did make it up; however, it was an hour and 30 minutes late. Mr. Finley responded stating "I could have skipped it completely
and not did it, but I made it up." This officer asked Mr. Finley if he was going to go see a doctor. Mr. Finley stated "no I
am not going to a doctor, can't get through for appointments, I don't need them." Per the Smart Start portable Breathalyzer
reports, Mr. Finley submitted a test on May 23, 2021, at 5:03 a.m. and did not submit another test until 3:30 p.m. leaving 10
hours and 30 minutes between tests.

                    PRAYING THAT THE COURT WILL ORDER A SUMMONS AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         May 24, 2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
          Case 1:19-cr-02055-SMJ         ECF No. 83      filed 05/27/21    PageID.221 Page 2 of 2
  PS-8
  Re: Finley, Leland James
  May 24, 2021
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer

                                                                          5/27/2021
                                                                     Date
